Name: COMMISSION REGULATION (EC) No 691/95 of 30 March 1995 on certain transitional measures concerning the import of molasses in the sugar sector as a result of the implementation of the Uruguay Round Agreement on Agriculture
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  trade;  European construction;  tariff policy
 Date Published: nan

 31 . 3 . 95 fiNl Official Journal of the European Communities No L 71 /47 COMMISSION REGULATION (EC) No 691/95 of 30 March 1995 on certain transitional measures concerning the import of molasses in the sugar sector as a result of the implementation of the Uruguay Round Agreement on Agriculture 141 1 /70 (6); whereas, therefore, in order to guarantee the better operation of the existing arrangements for the import of molasses until 30 June 1995, the duration of validity of the said import licences issued with effect from 1 April 1995 should be restricted to the end of the 1994/95 marketing year ; Whereas, in view of the urgency of the matter, this Regu ­ lation should be published as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (') and, in parti ­ cular, Article 3 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (2), as last amended by Commission Regulation (EC) No 283/95 (3), and in parti ­ cular Articles 13 (2) and 17 (5) thereof, Whereas the detailed rules for the application of the import licence arrangements in the sugar sector were adopted by Commission Regulation (EEC) No 2630/81 (4), as last amended by Commission Regulation (EEC) No 1754/93 (*) ; whereas Article 5 (2) of Regulation (EEC) No 2630/81 , lays down that import licences for the products listed in Article 1 ( 1 ) (c) of Regulation (EEC) No 1785/81 are valid from the day of their issue until the end of the third month following that date ; Whereas, with effect from 1 July 1995, the existing system of import levies for sugar is abolished and replaced by a tariff system comprising customs duties ; whereas the import levies for molasses may be fixed in advance in accordance with Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 5 (2) of Regulation (EEC) No 2630/81 , the duration of validity of import licences for molasses falling within CN codes 1703 10 00 and 1 703 90 00, which are issued during the period 1 April 1995 to 30 June 1995, may not extend beyond 30 June 1995. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 177, 1 . 7. 1981 , p. 4. (3) OJ No L 34, 13. 2. 1995, p. 3 . (4) OJ No L 258, 11 . 9 . 1981 , p. 16. O OJ No L 161 , 2. 7. 1993, p. 45. (*) OJ No L 156, 17. 7. 1970, p. 29 .